The Chief Justice, being one of the stockholders of the bank, gave no opinion.
Ford Justice.
As to the first application to bring these notes into court and to have satisfaction entered, we are of opinion that the notes of the bank are not cash; they cannot be tendered as cash, nor can they be brought into court as such.
As to the second application, the allowing the judgments to be set off. The great question here, to bring this case within the range of the decisions cited, is whether the demand of the party making the application is admitted. If the plaintiffs do not admit .the demand of the defendant and mean to appeal from the judgments obtained against them, time should be allowed for that purpose. The court therefore suspend their decision of this second point for the present.
At the subsequent November term, it having been stated to the court and admitted by the attorney for the bank that no appeals had been prosecuted upon the judgments obtained by the defendant, the court ordered the offsets to be made, and referred it to the clerk of the court to make the calculation, and the question of costs was reserved until the next term.